DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending in the application and examined herein.

Claim Objections
Claim 1 is objected to because of informalities. In the phrase “reactor pressure vessel and a condenser system”, the vessel and the system appear to be two distinct components. Thus, they (like the other components in the claim) should be separated from each other by a comma. It is suggested that a comma be inserted after “vessel”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1
The phrase “the condenser inside the core shroud” lacks proper antecedent basis. It appears the phrase should be changed to read “the condenser system to a location inside the core shroud”.

The phrase “the core shroud a steam line” is unclear. It is unclear whether there should be a comma after “shroud” or whether other words are missing. Thus, the claim appears to be incomplete.

Claims 2-3
It is unclear how the recited “isolation condenser system” has structure that differs from the structure of a “condenser system”. For infringement purposes it is unclear whether they differ in name only. It is also unclear what is isolated. The effect of adding the term “isolation” to a “condenser system” in the claims is uncertain. If how an “isolation condenser system” structure differs from a “condenser system” structure is well-known in the art then such evidence should be provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,621,926 (“Townsend”) in view of US Patent No. 4,812,286 (“Gluntz”) (cited via IDS).

Regarding claim 1, Townsend discloses (see Fig. 2) a method of limiting power of a boiling water nuclear reactor system (5:3-10) having a reactor pressure vessel (10), a reactor core (13) disposed in the reactor pressure vessel, a core shroud (14) surrounding the reactor core, a downcomer region (15) disposed between an inner surface of the reactor pressure vessel and the core shroud, a steam line (33) connected to an upper end of the reactor pressure vessel, and a condenser system (36) that receives steam from the reactor pressure vessel (2:51).

Townsend does not appear to disclose returning condensate to a location inside the core shroud. 

Gluntz discloses (see Figs. 1-2) a method of limiting power of a boiling water nuclear reactor system (30) having a reactor pressure vessel (38), a reactor core (36), a core shroud (60), a downcomer region (28), a steam line (24), and a condenser system (40, 42), the method comprising: returning condensate from the condenser to a location inside the core shroud above the reactor core into one or both of an upper plenum (upper region) or chimney region (formed by 60) of the core shroud (7:1-6). Gluntz discloses further providing condensate to both the downcomer and the inside of the core shroud reduces the amount of reactor coolant lost due to flashing in an accident and eliminates the need for an independent external source of emergency cooling (1:9-16, 3:20-22, 8:55-59). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to further return condensate to a location inside the core shroud of Townsend, as disclosed by Gluntz, for the benefits thereof. Thus, modification of Townsend’s system to cool the core while minimizing coolant loss, as suggested by Gluntz, would have been obvious to a POSA.

Regarding claim 2, Townsend discloses a condenser system (36) that is isolated from the reactor (Fig. 2). 

Regarding claim 3, Gluntz discloses wherein the returning returns the condensate from the isolation condenser system through a feedwater return line (see line from condenser to reactor vessel) that returns the condensate inside the core shroud (via 66) and that includes a split portion (“FEEDWATER”, 54) that returns condensate inside the downcomer region. A POSA would have been motivated to combine Townsend and Gluntz as discussed above with regards to claim 1. 

Regarding claim 4, Townsend discloses receiving, at the condenser system, the steam from the reactor pressure vessel via a turbine (34) (Fig. 2, 5:48-51).

Regarding claim 5, Gluntz discloses wherein the returning returns the condensate from the condenser system through a feedwater return line (see line from condenser to reactor vessel) that returns the condensate inside the core shroud (via 66) and that includes a split portion (“FEEDWATER”, 54) that returns condensate inside the downcomer region. A POSA would have been motivated to combine Townsend and Gluntz as discussed above with regards to claim 1. 

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Townsend in view of US Patent No. 3,429,775 (“Peterson”).

Regarding claim 1, Townsend discloses (see Fig. 2) a method of limiting power of a boiling water nuclear reactor system (5:3-10) having a reactor pressure vessel (10), a reactor core (13) disposed in the reactor pressure vessel, a core shroud (14) surrounding the reactor core, a downcomer region (15) disposed between an inner surface of the reactor pressure vessel and the core shroud, a steam line (33) connected to an upper end of the reactor pressure vessel, and a condenser system (36) that receives steam from the reactor pressure vessel (2:51).

Townsend does not appear to disclose returning condensate to a location inside the core shroud. 

Petersen discloses (see Fig. 1) a method of limiting power of a boiling water nuclear reactor system (1:20-27) having a reactor pressure vessel (1), a reactor core (2), a core shroud (5), a downcomer region (14), a steam line (9), and a condenser system (10), the method comprising: returning condensate from the condenser inside the core shroud above the reactor core into an upper plenum (8) (5:30-34). Peterson discloses further providing condensate to both the downcomer and the inside of the core shroud stabilizes coolant flow (2:16-19, 2:44-46, 3:15-19, 3:38-44). 

It would have been obvious to a POSA to further return condensate to a location inside the core shroud of Townsend, as disclosed by Peterson, for the benefits thereof. Thus, modification of Townsend’s system to adjust and stabilize coolant flow, as suggested by Peterson, would have been obvious to a POSA.
Regarding claim 2, Townsend discloses a condenser system (36) that is isolated from the reactor (Fig. 2). 

Regarding claim 3, Peterson discloses wherein the returning returns the condensate from the isolation condenser system through a feedwater return line (11) that returns the condensate inside the core shroud (via 23) and that includes a split portion (12, 13) that returns condensate inside the downcomer region. A POSA would have been motivated to combine Townsend and Peterson as discussed above with regards to claim 1.

Regarding claim 4, Townsend discloses receiving, at the condenser system, the steam from the reactor pressure vessel via a turbine (34) (Fig. 2, 5:48-51).

Regarding claim 5, Peterson discloses wherein the returning returns the condensate from the condenser system through a feedwater return line (11) that returns the condensate inside the core shroud (via 23) and that includes a split portion (12, 13) that returns condensate inside the downcomer region. A POSA would have been motivated to combine Townsend and Peterson as discussed above with regards to claim 1.

Claims 2-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Townsend in view of Gluntz as applied to claim 1 above, and (if necessary) further in view of US Patent No. 5,158,742 (“Dillmann”).
Regarding claim 2, as noted above, Townsend appears to disclose the condenser system is an isolation condenser system. Nevertheless, if necessary, Dillmann discloses (see Fig. 1) a boiling water nuclear reactor system (10) having an isolation condenser system (36) (4:22-30). Dillmann discloses the isolation condenser system provides cooling to the reactor in the event of a failure mode of the reactor system (1:30-39). 

	It would have been obvious to a POSA to have an isolation condenser system, as disclosed by Dillmann, in the reactor system of the modified Townsend for the safety benefits thereof. Thus, further modification of Townsend’s system to ensure cooling of the reactor systems in the event of a reactor failure, as suggested by Dillmann, would have been obvious to a POSA. In the modified Townsend, condensate would be returned from the isolation condenser system to a location inside the core shroud.

Regarding claim 3, Gluntz discloses wherein the returning returns the condensate from the isolation condenser system through a feedwater return line (see line from condenser to reactor vessel) that returns the condensate inside the core shroud (via 66) and that includes a split portion (“FEEDWATER”, 54) that returns condensate inside the downcomer region. A POSA would have been motivated to combine Townsend, Gluntz, and Dillman as discussed above with regards to claim 2. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646